                               Case 1:19-cr-00740-CM Document 20
                                                              21 Filed
                                                                 Filed 07/13/20
                                                                       07/14/20 Page
                                                                                Page 1 of 7
     ,.                                                                    U.S. Department of Justice
 '          ,


          ... .,,,,,.   ,I
                                                                           United States Attorney
                                                                           Southern District of New York

                                   USDCSDNY                                The Silvio J. Mo llo Building
                                                                           One Saint Andrew 's Pla=a
                                   DOCUMENT                                New York, New Yo rk 10007

                                   ELECTRONICALLY FILED                                                               -f'"'r
                                   DOC #: _ _ _ _1_ __                                                               \
                                                                           July 13, 2020
                                                                                                           '1 \ it        ~          '
                              E==:===~==::!J
                                   DATE FILED:   1 \ 1lJ lw;..:,
                                                                           -r,
BY ECF

                                                                                              s~•·
                                                                                              oA       IV')
                                                                                                           '-/u
                                                                                                                  J/\r"           ~)


                                                                                   C,fi 11l--t f9{-t Y
The Honorable Colleen McMahon                                                 ,,--- n?                                             lo~
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007                                                                       er ),
                                                                                         )~ "flv/J                                    1
                                                                                                                                   7,, trl.
                                                                                                                        ':Y              ~
Dear Chief Judge McMahon:
                             Re:      United States v. Ramon Solla, 19 Cr. 740 (CM)               Vf'


                                                                                                   f         14lfal ')\ ~  ;f',
                                                                                                                                         )~9)1
                                                                                                                                  ~✓ 'j-v-_ ~
       The Government respectfully writes in opposition to defendant Ramon Solla's request for                                           \~~r
bond or a detention hearing, filed on July 6, 2020 (hereinafter "Mot."). The Court should deny the r{'1' ', P, I
defendant's motion for pretrial release, as he has not met and cannot meet his burden of               ~~
overcoming the presumption that there is no combination of conditions that would reasonably I ,
assure his continued appearance in this case or protect the safety of the community if he were 0::

released,                                             / r    O ,     f, , "' ~ -· ~- ,,                                                  ~~
                I.                 Background        I .. __.. , ,                                                                       V
        On or about October 16, 2019, a Grand Jury in this district returned an indictment (the
"Indictment") charging Solla with two counts of murder in connection with a drug offense, in
violation of Title 21, United States Code, Section 848( e); and two counts of murder through use
of a firearm, in violation of Title 18, United States Code, Section 924U), in connection with the
March 3, 1995 murders of Ricky Santiago and Christopher Tarro in East Harlem, On October 17,
2019, Solla was arrested, presented and arraigned before U.S. Magistrate Judge Stewart D. Aaron,
and consented to detention without prejudice to any future application for bail.

        The murders charged in the Indictment arose out of internal disputes within a set of drug
dealers who controlled turf on 106th Street · between 1st A venue and 2nd Avenue from
approximately 1994 through 1995. During that period, two crews shared drug territory on that
particular block. Around early 1995, tensions began to rise between the crews over profits as well
as who had the right to control the market for particular types of drugs. The victims, Torro and
Santiago, ended up on the opposite side of this rift from Solla.

         On March 3, 1995 Solla and his allies lured Torro and Santiago to the roof of 250 East
105th Street, where Solla shot each of them multiple times in the head. Both victims were 17 years
old at the time of their deaths. Their bodies were then thrown onto the roof of a neighboring high
school and found there by members of the New York Police Department ("NYPD").
           Case 1:19-cr-00740-CM
           Case 1:19-cr-00740-CM Document
                                 Document20
                                          21 Filed
                                             Filed07/13/20
                                                   07/14/20 Page
                                                            Page22of
                                                                   of77

Honorable Colleen McMahon
Chief United States District Judge
July 13 , 2020
Page 2


       On or about January 29, 2020, the Attorney General authorized and directed this Office not
to seek the death penalty in this case. The next conference is scheduled for 2 p.m. on July 30,
2020.

    II.     Applicable Law

Factors Impacting Detention Analysis

        Under the Bail Reform Act, 18 U.S .C. §§ 3141 et seq ., federal courts are empowered to
order a defendant' s detention pending trial upon a determination that the defendant is either a
danger to the community or a risk of flight. 18 U.S.C. § 3142(e) (" no condition or combination of
conditions would reasonably assure the appearance of the person as required and the safety of any
other person and the community"). A finding of risk of flight must be supported by a
preponderance of the evidence. See, e.g. , United States v. Jackson, 823 F.2d 4, 5 (2d Cir. 1987);
United States v. Chimurenga, 760 F.2d 400, 405 (2d Cir. 1985). A finding of dangerousness must
be supported by clear and convincing evidence. See, e.g. , United States v. Ferranti , 66 F.3d 540,
542 (2d Cir. 1995); Chimurenga, 760 F.2d at 405. In addition, a court may also order detention if
there is " a serious risk that the [defendant] will . . . attempt to obstruct justice, or . . . to threaten,
injure, or intimidate, a prospective witness or juror." 18 U.S.C. § 3142(f)(2)(B); see also United
States v. LaFontaine, 210 F.3d 125 , 134-5 (2d Cir. 2000).

        The Bail Reform Act lists four factors to be considered in the detention analysis: (1) the
nature and circumstances of the crimes charged; (2) the weight of the evidence against the person;
(3) the history and characteristics of the defendant, including the person' s " character . . . [and]
financial resources"; and (4) the seriousness of the danger posed by the defendant ' s release. See
18 U.S.C. § 3142(g). Evidentiary rules do not apply at detention hearings and the government is
entitled to present evidence by way of proffer, among other means . See 18 U.S.C . § 3142(f)(2);
see also LaFontaine, 210 F.3d at 130-31; Ferranti , 66 F.3d at 542; United States v. Martir, 782
F.2d 1141 , 1145 (2d Cir. 1986).

         Where a judicial officer concludes after a hearing that "no condition or combination of
conditions will reasonabl y assure the appearance of the person as required and the safety of any
other person and the community, such judicial officer shall order the detention of the person before
trial. " 18 U.S.C. § 3142(e)(l ). Additionally, where, as here, a defendant is charged with
committing an offense under the Controlled Substances Act for which the maximum term of
imprisonment is ten years or more, it shall be presumed, subject to rebuttal, that no condition or
combination of conditions will reasonabl y assure the appearance of the defendant as required and
the safety of the community. 18 U.S.C. § 3142(e)(3)(A). Even when a defendant "has met his
burden of production" to rebut the presumption favoring detention, that presumption " does not
disappear entirely, but remains a factor to be considered among those weighed by the district
court. " United States v. Mercedes, 254 F.3d 433 , 436 (2d Cir. 2001) (reversing bail and denying
release of defendants involved in conspiracy to commit a single armed drug robbery, which never
came to fruition).
             Case
             Case 1:19-cr-00740-CM
                  1:19-cr-00740-CM Document
                                   Document 21
                                            20 Filed
                                               Filed 07/14/20
                                                     07/13/20 Page
                                                              Page 3 of 7

 Honorable Colleen McMahon
 Chief United States District Judge
 July 13, 2020
 Page 3

Temporary Release for Compelling Reasons

        Separately, a defendant who has been ordered detained pretrial can be temporarily released
under 18 U .S.C. § 3 l 42(i) if he demonstrates that "such release [is] necessary for preparation of
the person ' s defense or for another compelling reason." "This provision has been used sparingly
to permit a defendant ' s release where, for example, he is suffering from a terminal illness or serious
injuries." United States v. Hamilton , 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20, 2020) (citing
United States v. Scarpa , 815 F. Supp. 88 (E.D.N.Y. 1993) (releasing defendant to the custody of
the United States Marshals Service at a hospital to receive end-of-life care for terminal AIDS that
could not be provided by the Bureau of Prisons)). In evaluating whether release is justified for a
"compelling reason," the Court must "balanc[ e] the reasons advanced for release against the risks
posed by release." United States v. Chambers, No. 20-CR-135, 2020 WL 1530746, at* 1 (S .D.N.Y.
Mar. 31 , 2020).

    III.      The Defendant's Motion for Bail

       Solla requests release on a "reasonable bond to be signed by financially responsible
persons," although he proffers only one such person willing to sign the bond, his sister. (Mot. 2).
He notes that, while other family members are willing to sign a bond for moral suasion, these other
family members may not be viewed as financially responsible. Solla proposes self-quarantining
alone in one of the family ' s two apartments, after which he and his wife, from whom he is
separated, could determine "an appropriate living situation between the two apartments." (Id.).

        Solla argues that he is not a flight risk, citing his longtime family ties to New York City
and to the United States, as well as his poor health . He further maintains that he is not a danger to
the community, noting that his prior convictions were for conduct committed many years ago. In
the alternative, Solla asks for temporary release from pretrial custody due to the coronavirus
pandemic viewed in conjunction with his own physical and mental health risk factors.

    IV.       Discussion .

         The defendant's application for bail should be denied pursuant to both Sections 3142(e)
and (i), because there is no condition or combination of conditions of release that will reasonably
assure the safety of the community, see 18 U.S.C. § 3142(e), and because the defendant has failed
to demonstrate a "compelling reason" necessitating his release, see 18 U.S.C. § 3142(i).

           A. Bail Should Be Denied Based on All of the Section 3142(g) Factors

        The defendant cannot overcome the presumption that no condition or combination of
conditions will ensure the safety of the community and his appearance in court. Even without the
presumption, the defendant ' s offense conduct, criminal history, the weight of the evidence, and
the defendant ' s incentives to flee all support the same conclusion.
          Case 1:19-cr-00740-CM
          Case 1:19-cr-00740-CM Document

 Honorable Colleen McMahon
                                Document 20
                                         21 Filed
                                            Filed 07/13/20
                                                  07/14/20 Page
                                                           Page 44 of
                                                                   of 77                                   -
 Chief United States District Judge
 July 13, 2020
 Page 4

Th e Charges and Applicable Penalties

        The charges here, as well as the strength of the Government ' s evidence, soundly support
the conclusion that Solla is both a flight risk and a danger to the community. The crimes charged
in the Indictment could not be more serious, and the murders here reflect particularly egregious
conduct. The Government expects to prove at a trial that Solla shot two 17-year-olds multiple
times in the head and face as part of a long-simmering dispute over drug territory and profit. In
short, Solla' s offense conduct is extremely serious and alone supports detention.

        Solla's sentencing exposure gives him significant reason to flee . He faces life
imprisonment, with a 30-year mandatory minimum penalty, if convicted of the charges in the
Indictment- which, considering his age of 46 years, could amount to the substantial majority of
the rest of Solla' s life. The possibility of a "severe sentence" weights in favor of detention. See
Jackson, 823 F.2d at 7; see also United States v. Cisneros, 328 F.3d 610, 618 (10th Cir. 2003)
(defendant was a flight risk because her knowledge of the seriousness of the charges against her
gave her a strong incentive to abscond) ; United States v. Townsend, 897 F.2d 989, 995 (9th Cir.
1990) ("Facing the much graver penalties possible under the present indictment, the defendants
have an even greater incentive to consider flight. ").

Solla 's Criminal History

         Solla has three prior criminal convictions, including one felony conviction. On December
6, 1996, he was convicted of False Report Incident in the Third Degree, in violation of New York
Penal Law§ 240.50(03), a misdemeanor, and sentenced to one year of probation. On October 21 ,
1999, he was convicted of Criminal Sale of a Controlled Substance in the Third Degree, Narcotic
Drug, in violation of New York Penal Law § 220.39(01 ), a felony, and sentenced to two to six
years ' imprisonment. On Jul y 8, 2009, Solla was convicted of Criminal Possession of a Weapon
in the Fourth Degree, a misdemeanor, and sentenced to conditional discharge.

        In his application for bail, Solla discounts these convictions because they are old (Mot. 3), n y _L
but what he fails to note is that each one was committed aft er the double homicide charged in the pi!
Indictment, demonstrating that Solla persisted in criminal conduct, including felon y drug dealing, V ~
even after committing the tragic murders of two of his drug rivals in 1995 . Furthermore, contrary g y<
to the defendant' s argument, the fact that Solla's most recent conviction- for weapon U~                    ,)--
possession- was in 2009 does not rebut the presumption that he is a danger to the community.             ~ ·
The Government need not "present a record of violence or dangerous conduct in order to justify in
detaining a defendant on grounds of dangerousness. " United States v. Rodriguez, 950 F.2d 85 , 89
(2d Cir. 1991 ).

Th e Governm ent 's Case

        Likewise, the strength and nature of the Government' s case weighs in favor of continued
detention. The defendant is not incorrect that Government's case is primaril y supported by witness
testimony, including expected testimony from cooperating witnesses, civilian witnesses, and
police officers. However, the Government expects to call numerous such witnesses at trial , and
           Case 1:19-cr-00740-CM Document 20
                                          21 Filed 07/14/20 Page 5 of 7
                                             Filed 07/13/20

 Honorable Colleen McMahon
 Chief United States District Judge
 July 13 , 2020
 Page 5

the fact that its case relies in significant part on witness testimony does not indicate that the case
is at all weak. It is well established that there is no requirement that the Government prove its case
by any particular means, such as cell site data.

        Moreover, " [g]iven the nature of these charges, and defendant's belief as stated in this
motion that the evidence against him consists solely of others involved in his criminal conduct,
there is a preponderance of the evidence to find serious risk that defendant will attempt to
intimidate or harm those believed to be witnesses were defendant to be released." United States
v. Amador-Rios, No . l 8CR398S3RRM, 2020 WL 1849687, at *2 (E.D.N.Y. Apr. 12, 2020) (citing
18 U.S.C. § 3142(f)(2)(B), which provides that a court may order detention if there is "a serious
risk that the [defendant] will ... attempt to obstruct justice, or ... threaten, injure, or intimidate, a
prospective witness or juror")); see also LaFontaine, 210 F.3d at 134-5 (upholding finding that
defendant' s attempts to influence a witness's testimony constitute danger to the community that
would support detention) (collecting cases).

Th e Defendant 's Personal Circumstances and Proposed Package

         The Government does not dispute that Solla grew up in New York City and has family in
the area. Notwithstanding, he remains a flight risk due to the nature of the charges and penalties,
the strength of the evidence, and the incentive to flee . Solla's proposed package does virtually
nothing to rebut the presumption that he is a flight risk and a danger to the community. Solla
proffers only one financially responsible person available to sign a bond, his sister, an MT A
employee. (Mot. 2). He notes that additional famil y members who lack financial responsibility
would be willing to sign for moral suasion, but, tellingly, he proffers no members of the community
beyond his immediate famil y, such as neighbors, friends, co-workers, employers, or religious or
secular community group members . Indeed, his assertion that he has longstanding community ties
appears to be based on the length of time he has lived in the City, rather than on any meaningful
ties at all.

         Even if the Court were to find that the existence of one financially responsible co-signer
were adequate to address Solla' s flight risk, " [a] bail package may adequately assure a defendant ' s
appearance in court while failing to reasonably assure the safety of the community." Rodriguez,
950 F.2d at 89. Here, Solla has offered virtually nothing to rebut the resum tion that he is a
danger to the community, based on the nature and circumstancesof the crimes charged, the weight
and nature of the Government's evidence, and the gravity of the danger posed by his release.
Solla' s motion for bail is similar to one recently advanced in a cold-case murder in the Eastern
District of New York, in which the court found that, notwithstanding the defendant's limited
burden of production, he did "not seriously endeavor to rebut the presumption that he poses a
danger to the community beyond noting that the crimes alleged in the indictment were committed
nearly 30 years ago and the fact that, since his release from state custody in 2003 , [the defendant's]
interactions with the criminal justice system have been few and limited to relatively minor
offenses." United States v. Hamilton , No . l 9-CR-54-01 (NGG), 2020 WL 1323036, at * 1
(E.D.N.Y. Mar. 20, 2020) (concluding that the defendant had "not met his burden to rebut the
presumption of danger to the community that attaches based on the acts with which [he] has been
charged, i. e. murdering two people in public places").
            Case

 Honorable Colleen McMahon
                              --------------
            Case 1:19-cr-00740-CM
                 1:19-cr-00740-CM Document
                                  Document 20
                                           21 Filed
                                              Filed07/13/20
                                                    07/14/20 Page
                                                             Page66of
                                                                   of 77


 Chief United States District Judge
 July 13 , 2020
 Page 6

       Just so here- Solla poses a significant danger to the e,ommunity and risk of flight that
cannot be mitigated through any bail conditions set by the Court. Accordingly, the defendant's
application for bail should be denied based on the factors set fo1ih in 18 U.S .C. § 3142(g).

         B. Solla Has Not Demonstrated Compelling Reasons for Temporary Release

         In the face of ove1whelming evidence regarding Solla 's danger to the community and risk
of flight , he asserts that the COVID-19 pa11demic alters the analysis 1mder Section 3 l 42(g) in favor
of release, and in the alternative justifies his temporary release because of his physical and mental
health conditions. Solla has not demonstrated " compelling" reasons for temporary release , and
that application should be denied largely for the same reasons previously discussed.

         Solla asserts that his release is wammted because
-      and has m1diagnosed, untreated depression. None of these conditions calls for release under
any circmnstances, but temporary release is particularly unwammted in light of the significant
danger and flight risks . "Indeed, he has not even met § 3142(i)'s threshold requirement of
identifying an 'approp1iate person ' in whose custody he would be placed." United States v.
lri::ary, No . 17-CR-283(LAP), 2020 vVL 1705424, at *2 (S.D.N.Y. Apr. 8, 2020). Solla proposes
that his sister would co-sign a bond but does not asse1i that she would se1ve as custodian for him,
nor proffer any reasons why she might be an appropriate custodian. Rather, he asks the Comt to
release him to self-quarantine alone, to be followed by an undescribed living situation to be
developed at a later date .

         Nor does Solla ' s health amount to a ''compelling reason" for his release. As reflected in
Solla's BOP medical records, attached here as Exhibit A, his medical conditions are being well
treated and controlled ~ asserts that the Centers for Disease Control and
Prevention believes that -                       might be at an increased 1isk for severe illness from
COVID-19. (Mot. 4). The CDC guidance is somewhat more nuanced: It indicates that " at the
                                                                                                      2
  resent time, we have no s ecific infonuation about the risk of COVID-19 in
                                                                                 . (Ex. A at 2). He is
cmTently taking four medications to                    , (id. at 2-3), and, contrmy to the concems he
raised both to BOP medical staff, (id. at 1), au mt 1e instant motion, (Mot. 4), there is no indication
that Solla has received that medication irregularly. (Ex. A at 59-62). In sho1i, Solla's expressed
" feel[ing]" that                    better cared for at home than in prison and that he should be
granted bail for that reason does not appea1· to have basis in fact. Id. at 1 . At his most recent
medical appointment less than two months ago



1
  Due to the sensitive nature of the medical documents , they are not being filed on ECF . Likewise,
the Government has made limited redactions to the version of this letter filed on ECF that minor
the defendant's own redactions; namely, they redact sensitive infonnation identifying the
defendant's pru.ticular physical health aihnents but not his mental health issues .
2
    See https ://www .cdc.gov/coronavirn                                                 last accessed
July 11. 2020.
              Case 1:19-cr-00740-CM
              Case 1:19-cr-00740-CM Document

 Honorable Colleen McMahon
                                    Document 20
                                             21 Filed
                                                Filed 07/13/20
                                                      07/14/20 Page
                                                               Page 77 of
                                                                       of 77                     -
 Chief United States District Judge
 July 13, 2020
 Page 7

                                           (Id.). A follow-up was scheduled for three months from
that appointment. (Id. at 3).

         Likewise, neither Solla's alleged history of depression nor                   provide a basis
for his release . Solla does not appear to have requested or received treatment for depression either
prior to his arrest or since. (See Mot. 3; Ex. A at 36, 23 ("states he feels OK in general, but is
worried about his legal case, but he has a good lawyer. He denies to be suicidal or having
hallucinations")). The Government is aware of no reason why MCC would not be able to provide
mental health treatment should Solla need and want it. Likewise, MCC is aware of and has
consistently treated                                                        (E.g. , Ex. A at 1, 9, 23).

       V.      Conclusion

        There is no condition or combination of conditions of release that will reasonably assure
the safety of the community his continued appearance in Court, and Solla has failed to demonstrate
a compelling reasons necessitating any temporary release. The Government respectfully proposes
that the issue of Solla' s bail be taken up at the previously scheduled conference on July 30, 2020,
at which time his application for bail and for temporary release should be denied.



                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                               By:       Isl Allison Nichols
                                                     Maurene Corney & Allison Nichols
                                                     Assistant United States Attorneys
                                                     Southern District of New York
                                                     Tel: (212) 637-2324 I 2366


Cc :        Counsel of record (by ECF)

Exhibit
